Cardona, P.J.
(dissenting). Respectfully, I dissent. The Court of Appeals has instructed that an appeal waiver, “to be enforceable, must not only be voluntary but also knowing and intelligent” (People v Seaberg, 74 NY2d 1, 11 [1989]; see People v Lopez, 6 NY3d 248, 256 [2006]). Specifically, “the defendant [must] comprehend[ ] the nature of the waiver of appellate rights” (People v Lopez, 6 NY3d at 256; see People v Ramos, 7 NY3d 737, 738 [2006]), and, notably, “[t]he record must establish that the defendant understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty” (People v Lopez, 6 NY3d at 256 [emphasis added]; see People v Guthinger, 36 AD3d 1075, 1076 [2007], lv denied 8 NY3d 923 [2007]).
In my opinion, based upon this record, I cannot agree that the requirements set forth above have been met in order to conclude that the waiver herein is enforceable. County Court’s discussion with defendant concerning his waiver of appeal consisted only of one question inserted in the midst of the lengthy plea colloquy:
“the court: Do you waive your right to appeal this process which means it is going to end right here with this court; you can’t go to a higher court?
“the defendant: Yes.”
That question was the 17th of 20 “yes or no” questions posed by the court in seriatum, several of which asked defendant whether he understood that he was waiving those particular rights forfeited by a guilty plea, such as the right not to incriminate himself and the right to a jury trial. Significantly, the record does not contain an adequate explanation to defendant of the nature of the waiver of his appellate rights nor does it indicate any attempt to ensure that defendant understood he *917was relinquishing a “valued right” that was “separate and distinct” from those rights automatically extinguished by virtue of his guilty plea (People v Lopez, 6 NY3d at 256, 257; see People v Edwards, 37 AD3d 871, 872 [2007], lv denied 8 NY3d 945 [2007]; People v Guthinger, 36 AD3d at 1076; People v Cain, 29 AD3d 1157 [2006]; People v Popson, 28 AD3d 870, 871 [2006]).1 Under these circumstances, in this particular context, the single question to defendant during his plea allocution and his one-word response are insufficient to constitute an effective waiver.
Nor is this ineffective oral waiver saved by the written waiver form executed by defendant one month later, which stated as follows: “I, Jon W Romano, the above named defendant, waive my right to appeal from my conviction and sentence in the above-entitled Indictment as part and parcel of my plea bargain agreement with the Office of the Rensselaer County District Attorney. This waiver is made in open court after consulting with my attorney who has informed me of all the legal ramifications of this waiver of my right to appeal.” Notably, although the written waiver states that it was executed in open court, the record does not include any inquiry by County Court to verify that defendant reviewed the waiver with his attorney and fully understood its consequences, nor does it demonstrate “that the court was familiar with the circumstances surrounding the document’s execution” (People v Callahan, 80 NY2d 273, 283 [1992]; see People v Morgan, 39 AD3d 889 [2007], lv denied 9 NY3d 848 [2007]). Importantly, defendant’s understanding “cannot be inferred from a silent record” (People v Callahan, 80 NY2d at 283), particularly where, as here, the document specifies that defendant’s waiver of his right to appeal is “part and parcel of my plea bargain agreement.” At best, that language is confusing and could be construed as ‘ ‘characteriz [ing] an appeal as one of the many rights automatically extinguished upon entry of a guilty plea” (People v Lopez, 6 NY3d at 256). Absent further clarification by the court on the record, it cannot be confirmed that defendant understood the appellate process or the significance of the distinct and valuable right he was waiving (see People v Ramos, 7 NY3d at 738; People v Lopez, 6 NY3d at 256).2
Additionally, and in further support of my view that defen*918dant’s appeal waiver is unenforceable, I note that “all the relevant facts and circumstances surrounding the waiver, including . . . the age, experience and background of the accused” (People v Seaberg, 74 NY2d at 11; see People v Hidalgo, 91 NY2d 733, 736 [1998]; People v Callahan, 80 NY2d at 280), weigh against inferring that defendant possessed any knowledge or understanding of his appeal rights not explicitly apparent on the record. At the time that he purported to waive his right to appeal, defendant had just turned 17 years old, very nearly the youngest age at which any defendant could be confronted with the critical decision at issue here. He had no prior experience with the criminal justice system. And, moreover, the record undisputedly demonstrates that defendant had a documented medical history of severe depression and anxiety, for which he was still under treatment at the time of his waiver. In this context, defendant’s youth, inexperience and psychological condition do not support the assumption that he grasped the distinction between those rights automatically forfeited by his guilty plea and those rights he was asked to separately waive. I raise these concerns not to suggest that defendant was not capable of waiving his appeal rights, but rather to underscore my conviction that absent an adequate record we should not infer that this defendant understood the consequences of his purported waiver. Finally, given the clear distinction between appeal waivers and guilty pleas, which was emphasized by the Court of Appeals in People v Lopez (supra), I do not agree with the majority’s implication that a defendant may challenge the validity of an appeal waiver on the ground that it was not knowing and intelligent only if he also challenges his guilty plea on the same ground. I find no support in case law for this all-or-nothing requirement. Accordingly, under all of the circumstances enumerated herein, I conclude that defendant’s waiver of his right to appeal was ineffective and does not foreclose review of his sentence on the ground that it is harsh and excessive.
Next, although it is my view that the appeal waiver in this case is ineffective and, thus, unenforceable, I nonetheless express my concern over language in the majority opinion that could lead to a conclusion that a defendant’s valid waiver of the right to appeal does not just restrict that defendant’s own right to request that this Court invoke its interest of justice jurisdiction to reduce a sentence (see People v Lopez, 6 NY3d at 256) *919but, further, leads inexorably to a restriction of this Court’s own constitutionally mandated authority to exercise that jurisdiction in cases where we deem it appropriate despite the presence of a valid appeal waiver (see e.g. People v Coleman, 281 AD2d 653 [2001]). Significantly, the importance of our exclusively-granted jurisdiction to reduce unjust sentences as a matter of discretion, even when they are otherwise lawfully imposed, is well described in decisional law (see e.g. People v Lopez, 6 NY3d at 259-264 [Smith, J., concurring]) and is rooted in our Constitution (NY Const, art VI, § 4 [k]). When exercised by a majority panel of the Appellate Division, that power is not amenable to curtailment by the Legislature (see People v Pollenz, 67 NY2d 264, 268 [1986]) or review by our state’s highest court (see e.g. People v Dawn Maria C., 67 NY2d 625, 627 [1986]; People v Thompson, 60 NY2d 513, 521 [1983]). The existence of this jurisdiction to intervene and correct injustice when all other safeguards have failed must contradict the suggestion that any action on the part of a defendant, the precise individual that the power is meant to ultimately protect, can work to restrict the Appellate Division in the exercise of that authority. In other words, I do not agree that, in a situation where this Court is confronted with what is essentially an unfair sentence that was imposed despite even the best efforts of the courts, attorneys and the defendants themselves, we would have no choice but to sit idly by while the injustice proceeded unchecked.
Finally, I turn to a consideration of the severity of defendant’s prison sentence—20 years. In my view, under all the circumstances herein, that sentence is harsh and excessive and should be reduced (see CPL 470.15 [2] [c]). In arriving at that conclusion, I certainly do not diminish the gravity of the harm that defendant actually caused to the innocent victims by his actions. Indeed, we have all witnessed the devastating results of gun violence in schools; it is unacceptable. Nevertheless, justice and the law demand that each case be evaluated on its own facts. As previously mentioned, defendant has a documented history of mental illnesses. These illnesses led to his brief hospitalization in 2003, and his extensive course of treatment for these illnesses consisted of, among other things, numerous prescription medications, including Zoloft, Ziprexa, Effexor, Celexa, Paxil and Xanax. Here, it is apparent from the information in the record, which is largely undisputed, that defendant’s suicidal thoughts and extensive mental health illnesses were inadequately or improperly managed. Alan Tuckman, a psychiatrist who evaluated defendant following the subject incident, opined that, despite the fact that defendant suffered from a severe mental illness, he “was essentially poorly and effectively *920untreated in the months prior to this incident.” Tuckman went on to state that, had defendant been adequately treated, “it is very likely that his depression could well have been kept under control and the incident leading to his arrest would have been averted.”
In light of this uncontradicted medical proof and keeping in mind defendant’s youth, lack of prior criminal history and the numerous letters of support written on his behalf (see e.g. People v Strawbridge, 299 AD2d 584, 594 [2002]; People v Coleman, 281 AD2d at 654), 20 years of incarceration can only be deemed harsh and excessive (see People v Khuong Dinh Pham, 31 AD3d 962 [2006]; People v Wilt, 18 AD3d 971 [2005], lv denied 5 NY3d 771 [2005]; People v Strawbridge, 299 AD2d at 594). Accordingly, I would reduce the sentence to a term of imprisonment more appropriate to the unique facts and circumstances of this case (see CPL 470.15 [2] [c]; [6] [b]) and reach that issue based upon the invalidity of the waiver or, alternatively, in the interest of justice.
Ordered that the judgment is affirmed.

. I am mindful that County Court did not have the benefit of the Court of Appeals’ decision in People v Lopez (supra) at the time this plea was allocated. That case clarified the importance of distinguishing the waiver of the right to appeal as separate from the rights normally surrendered upon a plea of guilty.


. Although defendant was represented by a well-respected and experienced attorney, on this record, I cannot assume that counsel explained to defendant all that People v Lopez (supra) requires, since, as already indicated, that case *918was decided well after judgment was entered in this case. Moreover, it could not be foreseen that Lopez would further establish that criminal defendants who validly waived their appeal rights could not affirmatively request that the Appellate Division invoke its interest of justice jurisdiction to review their sentences.